EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
(1) In claim 1, lines 9-10, after “wherein”, before “the curing layer”, delete “the composition of the partially cured portion and the composition of the fully cured portion are configured to form a coating at the curing layer,”.
(2) In claim 1, line 15, after “composition”, before “is”, delete “of said wrinkled coating”.
(3) In claim 21, lines 8-9, after “wherein”, before “the curing layer”, delete “the composition of the partially cured portion and the composition of the fully cured portion are configured to form a coating at the curing layer,”.
(4) In claim 21, line 14, after “composition”, before “is”, delete “of said wrinkled coating”.



Authorization for this examiner’s amendment was given in a telephone interview with Mr. George Andonyan on 05/14/21.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art Saewert et al. (US 3,041,195), Basu et al. (Mechanism of wrinkle formation in curing coatings, Progress in Organic Coatings, Vol 53, Issue 1, 2005, pp 1-16), and Ludemann et al. (WO 2015/199796) for the following reasons:
Saewert et al. teaches a wrinkled coating on a substrate comprising: a substrate and a curing layer on top of the substrate and the curing layer includes a partially cured portion directly atop the substrate, where the wrinkles are on the surface. Saewert et al. also discloses that using a small amount of curing agent allows the lower layer of film to cure at a slower rate than the cure being developed on the surface. Further, Saewert et al. discloses that the surface of the film is treated with curing agent and that the curing agent is not distributed though the depths of the coating. Therefore, it is clear that the surface of the coating would be fully cured and form wrinkles while the lower layer would be partially cured. Further, given that there is only one coating layer applied, it is clear that the composition of the partially cured portion is the same as a composition of the fully cured portion as presently claimed. Further, Saewert et al. teaches wherein the composition of the partially cured portion and the composition of the fully cured portion comprise a resin mixed with a curing initiator.
However, Saewert et al. fails to disclose wherein the curing initiator is a UV curing initiator. Further, Saewert et al. fails to disclose wrinkled coating is applied to an automotive lamp lens and having the light diffusion value as required in claims 1 and 21.
Basu et al. teaches that wrinkle formation can occur by curing thermally or by UV radiation or by a combination of both. Basu et al. teaches that wrinkles are formed from UV 
However, Basu et al. fails to disclose wrinkled coating is applied to an automotive lamp lens and having the light diffusion value as required in claims 1 and 21.
Ludemann et al. teaches a substrate wrinkled coating comprising: a substrate and a resin layer on top of the substrate, wherein the substrate is an automotive lamp lens.
However, Ludemann et al. fails to disclose wrinkled coating as required in claims 1 and 21.
In light of the above, it is clear that the rejections of record are untenable and so, the present claims are passed to issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787